Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/22.

Information Disclosure Statement
The information disclosure statement filed 10/27/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Some of the cited foreign patent documents are missing from the file.
The information disclosure statement filed 10/27/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Some of the foreign patent documents are not in English.
The information disclosure statement filed 10/27/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
The NPL documents only list the attorney docket number but not the corresponding application number and therefore it is not possible to determine if the documents are the cited applications.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 3, 4 and 5 are objected to because of the following informalities: 
Claims 3 and 4 are directed to “The filter structure…” However, claim 1 is directed to a water filter.
Claim 5, line 4, contains a typo and should read, “…being engage with a recessed portion…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the filtering member" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the filtration material”.
The additional claims are rejected as depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. US 2017/0274304 in view of Park et al. US 2018/0015400.

	Claim 1, You teaches a filter comprising: a filtration material (44), a filter housing (42) comprising an opening portion and a first accommodating space to accommodate the filtration material therein (paragraph 85), the filter housing defines a first cavity (441) surrounded by the filtration material and a second cavity formed between an interior of the filter housing and an exterior of the filtration material, a housing cap (43) coupled to an upper portion of the filter housing, the housing cap comprising a second accommodating space corresponding to the first accommodating space and in fluid flow intercommunication with the first accommodating space (paragraph 86), an upper supporter (80) accommodated in the second accommodating space of the housing cap a defining a channel (872) therethrough and capable of being in fluid flow communication with an inlet of a filtration head, the upper supporter coupled to the filtration material, the upper supporting comprising a supporter accommodating portion (82) coupled to the filtration material, a supporter extending portion (85) extending from the supporter accommodating portion, the supporter extending portion defining a filter inlet flow path interconnected with the channel, the upper supporter comprises a projecting portion (852) formed at an upper portion thereof, and at least one groove (853) defined around the projecting portion and capable of engaging with a filtration head, the projecting portion defining a fluid inlet therein capable of intercommunicating with an inlet of the filtration head and the filter inlet flow path of the support extending portion (fig. 1-26). You does not teach the filter inlet flow path configured to guide unfiltered fluid to the first cavity of the filter housing.
	Park teaches a filter comprising a filtration material (21), a filter housing and housing cap (23, 24), an upper supporter (21c) defining a channel therethrough and coupled to the filtration material, and comprising a supporter accommodating portion coupled to the filtration material, a supporter extending portion (21c-4) extending from the supporter accommodating portion the supporter extending portion defining a fluid flow path interconnected with the channel and configured to guide fluid to a first cavity surrounded by the filtration material (fig. 1-17). The recitation of having the channel being capable of guiding fluid to the first cavity is a common structural variation of an upper supporter/endcap of a filter, as demonstrated by Park. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 2, Park further teaches a filter outlet flow path being communicating with a bottom of the filter inlet flow path (through the filter material) and extending along a second cavity, between the filtration material and the filter housing (fig. 1-17). The recitation of, “filtered water flows through the second cavity” is a process limitation and does not provide any further structural limitations to the apparatus.
	Claims 3 and 4, You further teaches a first filtering layer disposed adjacent to the filter inlet flow path of the supporter extending portion (fig. 1-26) but does not teach a second filtering layer disposed in the second cavity and adjacent to a surface of the support accommodating portion. You teaches that various types of filters may be used depending on the required purifying performance (paragraph 109). Providing a second layer of filter material within a filter cartridge is a very common technique in the art as a way to provide multiple stages of filtering within a single cartridge and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 5, You further teaches the guide groove comprises a pair of grooves defined to be symmetrical from opposite sides of the projecting portion of the upper supporter capable of engaging with a pair of projecting portions of the filtration head (fig. 1-26); and the pair of grooves are disposed to be C-shaped (fig. 1-26). How the filter interacts with a filter head is an intended use and does not provide any further structural limitations to the filter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0040605		Wei
US 11,413,561		Wei
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778